 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ELIZABETH ROSE SMITH,                             Case No. 1:19-cv-00571-SAB

12                  Plaintiff,                         ORDER APPOINTING SHANE E. SMITH
                                                       GUARDIAN AD LITEM FOR PLAINTIFF
13          v.                                         ELIZABETH ROSE SMITH

14   COMMISSIONER OF SOCIAL SECURITY,                  (ECF No. 19)

15                  Defendant.

16

17         On May 1, 2019, a complaint was filed by Elizabeth Rose Smith (“Plaintiff”) seeking

18 review of a final decision of the Commissioner of Social Security. (ECF No. 1.) Upon review of

19 the administrative record, the Court found the record indicated the Plaintiff was a minor.
20 Therefore, on February 28, 2020, the Court ordered Plaintiff to either file evidence that a

21 representative had been appointed under state law, or file a motion for appointment of a guardian

22 ad litem. (ECF No. 18.) On March 13, 2020, Plaintiff filed a petition to appoint Shane E. Smith

23 as guardian ad litem for Plaintiff. (ECF No. 19.)

24         Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of a minor

25 or incompetent person may sue or defend on the minor or incompetent person’s behalf. Fed. R.

26 Civ. P. 17(c). This requires the Court to take whatever measures it deems appropriate to protect
27 the interests of the individual during the litigation. United States v. 30.64 Acres of Land, More

28 or Less, Situated in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The


                                                   1
 1 appointment of the guardian ad litem is more than a mere formality. Id. “A guardian ad litem is

 2 authorized to act on behalf of his ward and may make all appropriate decisions in the course of

 3 specific litigation.” Id. A guardian ad litem need not possess any special qualifications, but he

 4 must “be truly dedicated to the best interests of the person on whose behalf he seeks to litigate.”

 5 AT&T Mobility, LLC v. Yeager, 143 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the

 6 guardian ad litem cannot face an impermissible conflict of interest with the ward and courts

 7 consider the candidate’s “experience, objectivity, and expertise” or previous relationship with the

 8 ward. Id. (citations omitted).

 9          “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests

10 of each are the same, no need exists for someone other than the parent to represent the child’s

11 interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub

12 nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir. 2000). While a parent is generally appointed

13 as a guardian ad litem, there are situations where the best interests of the minor and the interests

14 of the parent conflict. Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW, 2007

15 WL 1390672, at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter of

16 right to act as guardian ad litem for the child. Id., at *2.

17          The Court has considered the petition and declaration of Shane E. Smith for appointment

18 as guardian ad litem for Elizabeth Rose Smith, Plaintiff in this action, and finds that no conflict

19 that would preclude him serving as a guardian ad litem for Plaintiff. (ECF No. 19.) The filing
20 indicates Plaintiff is the daughter of Shane E. Smith, is in his custody, and lives with him. (Id.)

21          Accordingly, IT IS HEREBY ORDERED that SHANE E. SMITH is appointed guardian

22 ad litem for minor Plaintiff Elizabeth Rose Smith.

23
     IT IS SO ORDERED.
24

25 Dated:      March 13, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      2
